On Rehearing.
It was fitting that the complainant, seeking the advice of a court of equity touching its status as a trustee of public funds and the duties growing out of its position, should not take a partisan position, but present the facts and legal issues fully and fairly.
In this situation the court has deemed it proper to receive and consider as on rehearing a brief amicus curiae on behalf of citizens and tax payers opposed to the action of the governing authorities approved by the decree appealed from.
Upon further consideration, we repeat that this so called trust fund is a public fund derived not from diversion of public school properties from public school uses, but upon a transfer of title to the State rather than a municipality for State uses and the operation of the State schools under a different management. It is now proposed to apply this fund to the satisfaction and retirement of school bonds issued under the former regime. The majority are of opinion that at the end of fifteen years this fund would be available for the purpose now proposed.
The present governing bodies have all the governing powers of the former bodies. The fund is a public fund in which public authorities represent the public interests. We adhere to the view that the present governing agencies have the same authority to determine when the new school arrangement has proven satisfactory as the former agencies — have the same powers over this fund as the former bodies.
Application overruled.
GARDNER, THOMAS, and KNIGHT, JJ., concur.
ANDERSON, C. J., and BROWN and FOSTER, JJ., dissent.
BROWN, J., expresses his views in separate opinion.